





BOND PURCHASE LOAN AGREEMENT

This BOND PURCHASE LOAN AGREEMENT (this “Agreement”), dated as of July 1, 2013,
is by and between the EFFINGHAM COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY (the
“Issuer”), an instrumentality of the State of Georgia (the “State”) and a public
corporation, created and existing under the laws of the State, and MEDIENT
STUDIOS, INC., a Nevada corporation, in its capacity as the lessee (the
“Company”) of the Project, referred to herein, and its successors and assigns as
such lessee, and in its capacity as the purchaser (the “Purchaser”) of the
hereinafter-described revenue bond of the Issuer.

W I T N E S S E T H:

WHEREAS, the Effingham County Industrial Development Authority (the “Issuer”) is
an instrumentality of the State and a public corporation created by local
amendment to the Georgia constitution, Ga. L. 1968, p. 1733, ratified by
electors in 1968, and continued by Ga. L. 1986, p. 3886, as supplemented by Ga.
L. 1986, p. 3873, Ga. L. 2001, p. 4139, and Ga. L. 2007, p. 3650 (the “Act”);
and

WHEREAS, the Act provides that the Issuer is created for the public purpose,
among other purposes, of developing and promoting for the public good industry
and trade within Effingham County (the “County”) and is authorized by the Act to
issue its revenue bonds to acquire “projects” (as defined in the Act) to be
located in the County; the Issuer’s revenue bonds are to be issued and validated
under and in accordance with the applicable provisions of the Revenue Bond Law
(O.C.G.A. § 36-82-60, et seq.); and

WHEREAS, the Act further authorizes and empowers the Issuer: (i) to lease any
such projects; (ii) to pledge, mortgage, convey, assign, hypothecate or
otherwise encumber such projects and the revenues therefrom as security for the
Issuer’s revenue bonds; and (iii) to do any and all acts and things necessary or
convenient to accomplish the purpose and powers of the Issuer; and

WHEREAS, the Issuer proposes to issue its revenue bond (the “Bond”) in a maximum
principal amount of $300,000,000 (the “Maximum Principal Amount”), to be issued
as a single Bond in the form of a draw-down instrument to be designated
“Effingham County Industrial Development Authority Taxable Industrial
Development Revenue Bond (Medient Studios, Inc. Project), Series 2013,” which
shall mature on July 1, 2033 and shall bear interest at a rate per annum of six
percent (6.00%), which interest shall be payable on July 1 of each year,
commencing on the first July 1 following the issuance of the Bond and on each
July 1 thereafter, with the final interest payment being due on the Maturity
Date. The Bond is secured by that certain Deed to Secure Debt, Assignment of
Rents and Leases and Security Agreement, of even date herewith, granted by the
Issuer to the Purchaser (the “Security Document”). The Bond shall be in
substantially the form set forth in Exhibit A to the Bond Resolution, with such
variations, omissions, substitutions, legends and insertions as may be approved
by the official of the Issuer who executes such Bond and by the Purchaser; and

WHEREAS, the Bond is to be issued to acquire a project in the County consisting
of land, improvements, and equipment installed and to be installed thereat (the
“Project”), for use by the Company as a movie and video game production studio
with related facilities, including DVD manufacturing; and

WHEREAS, the Project shall be leased to the Company under a Lease Agreement (the
“Lease”), under the terms of which the Company will pay Basic Rent payments and
other payments at such times and in such amounts as will be required to pay debt
service on the Bond as and when the same becomes due, subject to the terms and
conditions of the Lease and the Bond Resolution permitting constructive payment
of same; the Lease shall become effective upon the delivery thereof and its term
is to end upon the final maturity of the Bond or, if sooner redeemed pursuant to
the Bond Resolution or the Bond, the date of redemption, and in any event,
subject to that certain Option Agreement between the Issuer and the Company
dated of even date herewith; and

WHEREAS, pursuant to the resolution adopted by the Issuer (the “Bond
Resolution”) authorizing the issuance of the Bond and the execution of this
Agreement and the other Issuer Documents (defined in the Bond Resolution)
relating to the Bond, including without limitation, the Security Document, the
Issuer is pledging, as security for the payment of the Bond, the Pledged
Security therefor, including, but not limited to, the Project and any portions
thereof acquired by the proceeds of the Bond, all of the Basic Rent payments and
any termination payments to be received by the Issuer under the Lease, the
Issuer’s interest in the Lease (except for certain Unassigned Rights), and the
Net Proceeds of certain casualty insurance and eminent domain awards and other
amounts to be held in the Project Fund and Sinking Fund created by the Bond
Resolution for such Bond, and investment income and proceeds of the foregoing;
and

WHEREAS, all capitalized terms used herein and which are not defined herein
shall be defined as set forth in the Bond Resolution and in the Exhibits
thereto; and

WHEREAS, the Purchaser desires to purchase the Bond and to advance funds or
transfer items of property (including, without limitation, the Project) or other
legal consideration to the Issuer hereunder, initially on the date of issuance
of the Bond and thereafter from time to time until the Expiration Date (defined
below).

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

1.

THE CREDIT FACILITY AND THE COMMITMENT AMOUNT: The Purchaser agrees to purchase
the Bond and in connection therewith to provide to the Issuer a credit facility
(the “Credit Facility”) of up to the Maximum Principal Amount of the Bond on the
following terms and conditions.

2.

ADVANCES: Advances under the Credit Facility may be made only with respect to
Costs of the Project and costs of issuance of the Bond. Such advances shall be
made in cash or in property or both. An initial advance shall be made with
respect to the Bond on the date the Bond is issued; all or some portion of such
advance may be made in cash to pay or to reimburse issuance costs relating to
the Bond. Thereafter, from time to time to, and including, the Expiration Date,
the Issuer may make one or more requests for advances with respect to the Bond
which shall, when aggregated with prior advances, not exceed the Maximum
Principal Amount of the Bond. Costs incurred by the Purchaser for Costs of the
Project shall be deemed to have been advanced by the Purchaser to the Issuer
hereunder with respect to the Bond and immediately disbursed by the Issuer to
reimburse the Purchaser for such costs. Any amounts advanced in cash under the
Credit Facility with respect to the Bond shall be used to pay or to reimburse
the Issuer or the Company, as applicable, for Costs of the Project and
transaction costs of issuing the Bond. For purposes of the foregoing and all
other purposes related to the Bond, “Costs of the Project,” “Purchaser’s cost of
such items,” and “cost to the Company,” as mentioned in the attached form of
Certificate and Requisition for Payment, shall have the meaning set forth in the
Bond Resolution with respect to “Costs of the Project” and shall be determined
based on be the Purchaser’s or the Company’s actual cost.

Advances under the Credit Facility shall be made upon the written Request for
Advance in the form attached hereto as Exhibit A, executed by an authorized
representative of the Company, as agent of the Issuer, which shall be delivered
to the Purchaser at its notice address by mail, courier, hand delivery or fax;
such Request for Advance shall be accompanied by a copy of one or more
requisitions (in the form provided at the end of Exhibit A hereto), submitted by
the Company, as agent of the Issuer, which are in an aggregate amount equal to
the amount of the advance being requested. It shall not be necessary for the
Company to attach to said Request for Advance or requisitions evidence of Costs
of the Project with respect to which the requested advance is made, but the
Purchaser, at the written request of the Issuer, shall make such information
available to the Issuer.

Requests for Advances with respect to the Bond shall be promptly honored,
provided that (i) the conditions precedent set forth in Section 7 below shall
have been satisfied at the time of each advance, (ii) the gross amount requested
in such Request for Advance, plus the aggregate gross amounts of all prior
advances with respect to the Bond shall not exceed the Maximum Principal Amount
of the Bond, and (iii) the Request for Advance is received on or before the
Expiration Date. The Purchaser shall be entitled to rely upon any Request for
Advance which the Purchaser reasonably believes in good faith to have been
signed by the proper person. In addition, the Purchaser shall have no obligation
to, but may if it so elects, fund any advance under the Credit Facility if an
“Event of Default” (being an “Event of Default” as defined in the Bond
Resolution or in any of the Issuer Documents or Company Documents) has occurred
and is continuing on and as of such date.

3.

COMMENCEMENT DATE: The commencement date of the Credit Facility shall be the
date of issuance of the Bond (the date set forth above being merely for purposes
of reference).

4.

EXPIRATION DATE: The Expiration Date shall be the earliest of (i) the date the
Maximum Principal Amount of the Bond has been advanced, (ii) the date the Bond
is retired, or (iii) the date the Company delivers a written notice to the
Issuer and the Purchaser that it will make no further request for advances
hereunder. The Purchaser shall not make any further advances to the Issuer under
the Credit Facility with respect to Requests for Advances received after the
Expiration Date.

5.

UTILIZATION; THE BOND: All advances in cash or in other legal consideration
under the Credit Facility shall be evidenced by the Bond, which shall be issued
in the form of a draw-down instrument in substantially the form reviewed by the
Purchaser and approved by the Bond Resolution, with such modifications, if any,
as are acceptable to the Issuer and the Purchaser, the Issuer’s approval of such
modifications, if any, to be conclusively presumed by the execution and delivery
thereof, and the Purchaser’s acceptance of such modifications, if any, to be
conclusively presumed by the Purchaser’s acceptance of the Bond. The Bond shall
be registered in the name of the Purchaser.

6.

ISSUANCE FEE: The Issuer has agreed to waive its financing fee.

7.

CONDITIONS PRECEDENT: The Purchaser’s obligation to fund the initial advance
hereunder with respect to the Bond shall be subject to its receipt from the
Issuer of the duly executed Bond, together with an approving Bond Counsel
opinion of Seyfarth Shaw LLP, which shall be in form and substance reasonably
acceptable to the Purchaser.

8.

INVESTMENT: By acceptance hereof, the Purchaser understands, represents and
agrees that: (i) the obligations of the Issuer under the Bond and under the
related Issuer Documents, are special and limited obligations payable solely
from the Pledged Security for the Bond; (ii) the obligations of the Issuer under
the Bond and under the Issuer Documents, and the obligations of the Company
under the Company Documents and any other obligations that would constitute
“separate securities” relating to the Bond (collectively, herein called the
“securities”) have not been registered under the Federal Securities Act of 1933,
the Securities and Exchange Act of 1934, the Georgia Uniform Securities Act of
2008, or the securities laws, if applicable, of any other state, and applicable
rules and regulations thereunder (collectively, the “Securities Acts”) and are
unrated; (iii) no official statement or other offering document has been
prepared in connection with the issuance of the Bond; (iv) the Purchaser shall
have performed its own “due diligence” investigation as to the Issuer, the
Project, the Company, and as to any of the sources of payment of debt service on
the Bond and has not relied on any representations of the Issuer, its members,
directors, officials, employees, agents or legal counsel as to any matters
relating to the adequacy of the Pledged Security to provide for the payment of
debt service on the Bond; (v) the Bond is being purchased by the Purchaser in a
private placement for its own account and not with a view to resale or other
distribution or transfer, except in a transaction in which the Purchaser also
assigns its leasehold interest in the Project; (vi) the Bond may not be sold,
transferred, pledged or hypothecated by the Purchaser or any subsequent holders
except in accordance with the provisions of the Bond Resolution governing
transfers of the Bond; and (vii) if any transfer of the Bond would subject the
Issuer or the Company to any disclosure requirements under any of the Securities
Acts, the Company shall, at its own expense and without cost to the Issuer, make
such disclosure as to the Issuer, the Company, the Project, the Pledged Security
and the Bond, as is required by the Securities Acts. The representations and
agreements contained in this Section shall prevail over any inconsistent term or
condition that may be contained in the Lease relating to the Project, in the
Bond Resolution or in the Bond.

9.

GOVERNING LAW: This Agreement shall be governed by and construed under and in
accordance with the internal laws of the State of Georgia (without giving effect
to its conflicts of law principles).

10.

ASSIGNMENT: The Purchaser shall be entitled to assign the Bond and its rights
under this Agreement in accordance with the terms and conditions of Section 8
above, the Bond, and Section 2.7 of the Bond Resolution.

11.

AMENDMENT: No amendment or modification of this Agreement shall be effective
unless it is in writing and executed by the Issuer, the Company and the
Purchaser.

12.

HEADINGS: All paragraphs or other headings used in this Agreement are for
convenience of reference only and do not constitute a substantive part of this
Agreement.

13.

REQUESTS FOR ADVANCES AND NOTICES: All Requests for Advances shall be delivered
to the Purchaser at its address set forth below. All other requests, notices,
demands, and other communications under this Agreement shall be given in writing
or by fax and are to be deemed to have been duly given and to be effective upon
delivery to the party to whom they are directed, to such party at its notice
address set forth below, provided that any party may by written notice to the
other parties designate a different address for receiving notices under this
Agreement; provided, however, that no such change of address will be effective
unless and until written notice thereof is actually received by the party to
whom such change of address notice is sent.

If to the Issuer:

Effingham County Industrial Development Authority
520 W. Third Street
Springfield, Georgia 31329
Attn: Chief Executive Officer

with a copy to:

Carellas & Newberry, P.C.
440 Silverwood Centre Dr.
Rincon, Georgia 31326
Attn: Theodore T. Carellas, Esq.

and a copy to:

Seyfarth Shaw LLP
1075 Peachtree Street, N.E.
Suite 2500
Atlanta, Georgia 30309
Attn: Daniel M. McRae, Esq.

If to the Company/
 Purchaser:

Medient Studios, Inc.
1635 Old Rivers Road
Bloomingdale, Georgia 31302
Attn: Manu Kumaran, Chief Executive Officer and
        Graham Bradstreet, Executive Operations Officer

with a copy to:

Medient Studios, Inc.
3651 Peachtree Parkway – Suite E
Suwanee, Georgia 30024
Attn: Parth S. Munshi, Esq




Any person designated in this Section 13 may, by notice given to the others,
designate any additional or different addresses to which subsequent notices,
certificates, or other communications shall be sent to it.

14.

EFFECTIVE DATE: This Agreement may be executed prior to the delivery of the Bond
to the Purchaser, but shall not become effective until a counterpart hereof
executed by all parties hereto is delivered simultaneously with the issuance of
the Bond. Upon execution and delivery hereof, as aforesaid, this Agreement and
the terms and provisions of the Bond, the Bond Resolution and other documents
approved by the Bond Resolution shall supersede the provisions of any commitment
letter(s) heretofore issued by the Purchaser to the Issuer and the Company with
respect to the Bond, the Credit Facility and the Maximum Principal Amount.

15.

COUNTERPARTS: This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which shall constitute one instrument.

[SIGNATURES BEGIN ON FOLLOWING PAGE]








15718177v.2










IN WITNESS WHEREOF, each of the parties have caused this Agreement to be duly
executed and delivered, under seal, by its respective duly authorized
representatives.

EFFINGHAM COUNTY INDUSTRIAL


DEVELOPMENT AUTHORITY




By:


Chairman


ATTEST:





Secretary/Treasurer



[SEAL]

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





[SIGNATURE PAGE TO BOND PURCHASE LOAN AGREEMENT]

15718177v.2










MEDIENT STUDIOS, INC., a Nevada corporation




By:


Manu Kumaran, Chief Executive Officer


[SEAL]








[SIGNATURE PAGE TO BOND PURCHASE LOAN AGREEMENT]

15718177v.2










EXHIBIT A

REQUEST FOR ADVANCE UNDER BOND PURCHASE LOAN AGREEMENT,
BETWEEN THE
EFFINGHAM COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY, AS ISSUER,
AND
MEDIENT STUDIOS, INC.,
AS THE LESSEE AND AS PURCHASER,
RELATING TO THE
EFFINGHAM COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
TAXABLE INDUSTRIAL DEVELOPMENT REVENUE BOND
(MEDIENT STUDIOS, INC. PROJECT), SERIES 2013

TO: MEDIENT STUDIOS, INC., as Purchaser

REQUEST FOR ADVANCE NO. ____
RELATING TO THE ABOVE-REFERENCED BOND

AMOUNT OF ADVANCE REQUESTED: $___________________

DATE OF REQUEST FOR ADVANCE: _______________________

The undersigned, being an Authorized Company Representative of Medient Studios,
Inc., as agent for the Effingham County Industrial Development Authority, hereby
requests an advance in the amount indicated above to pay or to reimburse the
Costs of the Project reflected on the accompanying Requisition(s).

The undersigned hereby certifies that:

1.

The net amount of the requested advance is equal to the total amount requested
in the attached Requisition(s) and the gross amount of the requested advance
when added to the gross amount of previously requested advances does not exceed
the Maximum Principal Amount;

2.

The date that this Request for Advance is being delivered is not later than the
Expiration Date set forth in Section 4 of the Bond Purchase Loan Agreement,
referred to above.

3.

No “Event of Default” as defined in the Bond Purchase Loan Agreement has
occurred and is continuing, except:

______ None
______ As described on the attached page.

MEDIENT STUDIOS, INC.




By:


Authorized Company Representative





15718177v.2










SCHEDULE I

CERTIFICATE AND REQUISITION FOR PAYMENT

Draw Request #____
RELATING TO THE
EFFINGHAM COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
TAXABLE INDUSTRIAL DEVELOPMENT REVENUE BOND
(MEDIENT STUDIOS, INC. PROJECT), SERIES 2013

Medient Studios, Inc. (the “Company”) hereby requests, pursuant to the Bond
Purchase Loan Agreement and the Lease Agreement (the “Lease”) relating to the
above-referenced Bond, both by and between the Effingham County Industrial
Development Authority (the “Issuer”) and Medient Studios, Inc., as the Company
and as the Purchaser (check one of the following):

______ the following amounts be disbursed in cash pursuant to the Bond Purchase
Loan Agreement relating to the above-referenced Bond, in accordance with the
following payment instructions to the following parties:

Name of Payee

Nature of Cost of Project

Amount

 

 

 

 

 

 

 

 

 

Payment Instructions:

 

 

 

 

 

or that:

______ the Company/Purchaser has incurred costs relating to the Project acquired
by the proceeds of the above-referenced Bond in the amount of $________________,
and directs that said amount be treated as an advance by the Purchaser to the
Project Fund for such Bond, a purchase by the Issuer from the Purchaser of such
property at such cost and a reimbursement to the Company for such costs.

The Company does hereby certify to the Issuer and to the Purchaser that, as of
the date hereof, (1) the representations and warranties of the Company in the
Lease are hereby ratified and confirmed and (2) such costs are properly included
within the definition “Costs of the Project” included within such Lease.

MEDIENT STUDIOS, INC.




By:


Authorized Company Representative








15718177v.2


